UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6910



ROBERT MATTHEW BLACK,

                                              Plaintiff - Appellant,

          versus


STAN BURTT, Warden of Lieber Correctional
Institution; NURSE ALLEN, Nurse at Lieber
Correctional Institution,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (3:05-cv-02222-HMH)


Submitted:   November 30, 2006         Decided:     December 12, 2006


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Matthew Black, Appellant Pro Se. Norma Anne Turner Jett,
NESS, JETT & TANNER, Bamberg, South Carolina, for Appellees


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Matthew Black appeals the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint and denying his

motions to amend the complaint and to compel discovery.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.      Black v.

Burtt, No. 3:05-cv-02222-HMH (D.S.C. Apr. 24, 2006).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -